Citation Nr: 1125264	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-49 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for L3-4 and L4-5 ligamentum hypertrophy with posterior osteophytes contributing to left L4-5 nerve root impingement, claimed as low back pain/strain.

2.  Entitlement to service connection for peripheral neuropathy, both feet, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, September 1990 to May 1991, January 2002 to January 2003, and January 2004 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2009, February 2010, and April 2010, the Veteran submitted a statement indicating his desire for either a Travel Board or a Videoconference hearing with regard to his pending claims.  He has a right to such a hearing. 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2010).  Thus, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board or Videoconference hearing for the Veteran.  He and his representative should be notified of the date and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


